Citation Nr: 0433089	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  04-02 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from February and October 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio that denied service connection for the 
cause of the veteran's death, denied entitlement to death 
pension benefits, and denied entitlement to dependency and 
indemnity compensation (DIC) benefits under 38 U.S.C.A. 
§ 1318.  The appellant is the surviving spouse of the veteran 
and she perfected an appeal of these determinations to the 
Board.

In September 2004, the appellant, accompanied by her 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge at the local VA regional 
office.  At the hearing, the appellant submitted additional 
evidence, accompanied by a waiver of RO consideration.  This 
evidence will be considered by the Board in adjudicating this 
appeal.  At the hearing, the appellant also withdrew from her 
appeal the issue of entitlement to death pension benefits.  
See 38 C.F.R. § 20.204(a) and (b).  This issue is therefore 
no longer before the Board.  

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran died on September [redacted] 1958; the immediate 
cause of death was coronary thrombosis; no other conditions 
were identified as significant in contributing to his death 
and no autopsy was performed.

2.  At the time of the veteran's death, service connection 
was in effect for rheumatoid arthritis of the knees and right 
wrist, evaluated as 30 percent disabling from February 27, 
1947 and zero percent disabling from October 22, 1950; 
service connection was also in effect for scar, boil, right 
hand, evaluated as zero percent disabling from July 29, 1946.

3.  The veteran filed no claims seeking an increased rating 
for any service-connected disability or for service 
connection for any other disability subsequent to the RO's 
August 1950 rating decision.

4.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was rated totally disabling by a 
schedular or unemployability rating for a period of ten years 
immediately preceding his death.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22(a)(2)(i) (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. 
§ 3.159(c)).

The Court, however, recently held that VA's duties to notify 
and assist contained in the VCAA are not applicable to cases 
such as this one in which the law, rather than the evidence, 
is dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

Analysis

Section 1318 of title 38, United States Code, authorizes 
payment of DIC to a benefits-eligible surviving spouse in 
cases where a veteran's death was not service connected, 
provided the veteran was in receipt of or entitled to receive 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death.  The statute was 
implemented at 38 C.F.R. § 3.22.  

In this case, the veteran died in September 1958.  The 
immediate cause of death was coronary thrombosis.  No other 
conditions were identified as significant in contributing to 
his death and no autopsy was performed.

At the time of the veteran's death, he was service connection 
for rheumatoid arthritis of the knees and right wrist, 
evaluated as 30 percent disabling from February 27, 1947 and 
the reduced to zero percent disabling from October 22, 1950.  
He was also service-connected for a scar, boil, right hand, 
evaluated as zero percent disabling from July 29, 1946.

Based on the foregoing, because the veteran was not in 
receipt of or entitled to receive compensation at the rate of 
100 percent (total rating) due to service-connected 
disability for a period of ten or more years immediately 
preceding his death, the appellant is not entitled to DIC in 
this case.

The appellant argues, however, that service connection is 
warranted for the cause of the veteran's death, coronary 
thrombosis, as secondary to the veteran's service-connected 
rheumatoid arthritis.  And therefore, if service connection 
is granted for this condition, the criteria set out in 
Section 1318 of title 38 would be met.  

Under 38 U.S.C.A. § 5101(a), however, in order for benefits 
to be paid or furnished to any individual, a specific claim 
in the form prescribed by the Secretary must be filed prior 
to the veteran's death.  See Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).  In order for a surviving spouse  to 
be entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  Id.; 38 U.S.C.A. § 5101, 5121.  Without the 
veteran having a claim pending at the time of his death, the 
surviving spouse has no claim upon which to derive his or her 
own application.  Jones, 136 F.3d at 1300.

In this case, the record indicates that the veteran filed no 
claims seeking an increased rating for any service-connected 
disability or for service connection for any other disability 
subsequent to the RO's August 1950 rating decision reducing 
the evaluation for his service-connected rheumatoid arthritis 
from 30 percent disabling to zero percent disabling.  The 
veteran never filed a claim of service connection for 
coronary thrombosis or any heart condition during his 
lifetime.  And there is no indication in the record that the 
veteran filed an informal claim of entitlement to service 
connection for a heart condition prior to his death.  See 38 
C.F.R. § 3.155(a); See also Brannon v. West, 12 Vet. App. 32, 
35 (1998) (mere presence of the medical evidence in the 
record does not establish an intent on the part of the 
veteran" to seek service connection for a condition); 
Lalonde v. West, 12 Vet. App. 377, 382 (1999).  The appellant 
therefore, is not entitled under the regulations to file an 
accrued claim of service connection for the veteran's heart 
condition.  

Based on the foregoing, the appellant's DIC claim must be 
denied as a matter of law.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Mason v. Principi, 16 Vet. App. at 132; Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the appellant's claim for cause of the veteran's death 
must be remanded for further action.

The Certificate of Death shows that the veteran died on 
September [redacted] 1958.  The cause of death, as shown on the 
Certificate of Death, was coronary thrombosis.  An autopsy 
was not performed.

The appellant argues that the veteran's service-connected 
rheumatoid arthritis contributed substantially or materially 
to the cause of his death from coronary thrombosis.  In 
support of her contention, she has submitted several articles 
gleaned from the internet supporting a link between 
rheumatoid arthritis and cardiovascular problems.  However, 
no examination was conducted to determine the question of 
service connection for the cause of the veteran's death.  In 
this regard, the Board notes that it is precluded from 
reaching its own unsubstantiated medical conclusions, and is 
instead bound by on these matters by the medical evidence of 
record.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), 
citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Where a case 
presents unresolved medical questions, it is incumbent on the 
Board to supplement the record prior to issuing a decision.  
See Wallin v. West, 11 Vet. App. 509, 513 (1998); Colvin v. 
Derwinski, 1 Vet. App. at 175.  

In light of the foregoing, the Board agrees with the 
appellant and her representative, that a further medical 
opinion is necessary before the Board can decide the merits 
of the appellant's appeal, which must specifically include 
determining whether it was at least as likely as not that the 
veteran suffered from coronary thrombosis that was related 
to, caused by or had its onset during his period of service, 
or whether the veteran's service-connected rheumatoid 
arthritis contributed substantially or materially to the 
cause of his death. 

In addition, the Board notes that the medical records 
relating the veteran's coronary thrombosis are not associated 
with the veteran's claims file.  In addition, the appellant 
testified that the veteran was hospitalized at the Cleveland, 
Ohio, VA Medical Center for nearly four months in 1947 with 
rheumatoid arthritis and symptoms related thereto.  A 
discharge summary of this care is found in the record, but 
the in-patient hospitalization records and other records 
related to this condition have not been associated with the 
file.  While the Board recognizes that these records date 
from the late 1940's, the RO should nevertheless attempt to 
retrieve them and associate them with the file.  In this 
regard, the Board notes that, pursuant to the VCAA, VA must 
obtain any outstanding VA and private medical records that 
may be relevant to the claim.  See 38 U.S.C.A. § 5103A(b-c) 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  And in the case of 
VA records, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  For this reason as well, the 
veteran's claim must be remanded.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the appellant 
and request that she identify all VA and 
non-VA health care providers, other than 
those already associated with the claims 
folder, that treated the veteran since 
service for rheumatoid arthritis, 
coronary thrombosis, or any kind of heart 
or cardiovascular condition.  This should 
include all medical and treatment records 
from the veteran's treatment at the 
Cleveland, Ohio, VA Medical Center 
between July 1946 and September 1958.  
The aid of the appellant in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the appellant should be informed in 
writing.  

2.  The RO should thereafter arrange for 
the veteran's claims folder to be 
reviewed by an appropriate VA examiner.  
It is imperative that the examiner who is 
designated to examine the claims folder 
reviews the evidence in the claims 
folder, including a complete copy of this 
REMAND, and acknowledges such review in 
the examination report.  Following his or 
her careful review of the claims folder, 
and particularly the evidence and issues 
discussed above in this remand, the 
examiner must indicate whether it is at 
least as likely as not that the veteran's 
coronary thrombosis was related to, 
caused by or had its onset during 
service.  The examiner must also indicate 
whether the veteran's service-connected 
rheumatoid arthritis contributed 
substantially or materially to the cause 
of the veteran's death.  In this regard, 
the examiner is specifically requested to 
comment of the articles contained in the 
file or other relevant medical treatise 
evidence linking rheumatoid arthritis 
with cardiovascular problems and 
mortality.  The examiner should set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should re-adjudicate the 
appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death in light of all pertinent 
evidence and legal authority.

4.  The appellant and her representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



